Title: To Thomas Jefferson from Thomas Sumter, Sr., 17 April 1801
From: Sumter, Thomas, Sr.
To: Jefferson, Thomas



My Dear Sir
Stateburgh-17th Apl. 1801

I am now prepaired to acknowledge the receipt of your favor of the 24th. of March Last & my obligations for the Honor you propose my son—Next to his own happiness—my highest wish has been to see him useful to his Country—or at least prepaired to be so. Whenever there Should be a real occasion for his Service—& from his dispositions I have had no reason to dout of his readiness to devote his exertions to his duty on Such an occasion—But my Public engagements, for many years past, have confined his attention almost wholy, to Private concerns, & those of such a nature as were rather inimical to his preparation for other pursuits—however present arrangments will enable me to dispense with his farther Application—& therefore leaving the Proposition you have made, entierly to his Own determination. I only suggested that I was convinced, if he ever should enter on Public life he would meet with no oppertunity of doing it, under auspicies more consonant to his own feelings or more Gratifying to mine—I was highly Pleased to See, he made a Proper istimate of the appointment as well as of the Polite & friendly Terms in which you offered it—& I found that he was, from various considerations more pleased with this perticuler one than he would have been with any other as affording Greater advantages for his improvement, & as it might be acepted without incuring the prevalent Suspicions of having Mercenary enducements either for his Past or future conduct—I am convinced he woud not have accepted one of a difrent nature. he was not without Scruples in this case—He has been much engaged from home Since the arival of your letter, Which I plead as an excuse for not returning the immediate answer it required—at length he has determined to accept the appointment in the form you Seem to wish, if it should not be inconsistent with the Public Service for him to remain here untill the latter Part of May, in which time, Perhaps rather Sooner, with exertions he may adjust his own affairs & mine so as to go away without much inconvenience—& will be at Washington or wherever you may be Pleased to direct him, at the latest between the 10th. & 15th. June—I have desired him to make his own answer to you on this Subject—Which he will take the Liberty of doing—I am persuaded Sir you are fully acquainted with my Views, & wishes as to Public affairs—& you can readely enter into my feelings as a Parent—If my Son should be imployed—I will only answer for his zeal & integrity—as to his quallifications you will judge of them—if they are deficient, I hope & trust, he will endeavor to remedy that  inconvenience & that he may be able to do so by the advice & instruction your Goodness may Procoure him—for which I am sure he will be Gratefull, & by which I Shall be more obliged than I can express—
Since my return nothing Important of a Public nature has occurred other then what is every day heard from Various parts of the Continent—Perhaps that Calm & yeilding disposition we hear much of, ought not to be Considered as Grounded on Principles of Sincerity & affection. Since upon every occasion, where the republicans have met to Testify their Satisfaction & Joy, they feel on the result of their late exertions, none, no not one of the Supporters of the Views of the late administration can be enduced to mingle, or in any way participate in the pleasure we feel by anticipation—
Therefore I think there are Strong reason to Suspect, that if this Discription of men be not Troublesom, & formidable it will happen by the inabillity of a foreign nation to promote their Veiws, & not from a deriliction of their origenal Designs—
I am Dear Sir, With the highest respect & Sincerest friendship your Most Hble Servt

Thos. Sumter

